Per Curiam.-
In a bill of complaint brought to get relief from a mortgage which apparently -is not a valid lien upon the complainant’s title to the lands involved, there are allegations of imposition upon the complainant and his wife, “being negroes, ignorant, uneducated and unable to read and write,” who relied upon the integrity of the persons with whom they were dealing.
The allegations admitted by the demurrer show an equity, and the demurrer should not have been sustained or the bill dismissed.
Reversed for appropriate procedure.
All concur.